Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed on 09/12/2022, have been considered but are moot in view of new ground(s).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
        
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “means for receiving”, and “means for transmitting” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language “receiving”, and “transmitting”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 29-30 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The means for the UE to perform operations described herein may include, for example, one or more of antenna 252, demodulator 254, MIMO detector 256, receive processor 258, transmit processor 264, TX MIMO processor 266, modulator 254, controller/processor 280, or memory 282. ([0043]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 14-19, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 20220167313).

Regarding claim 1, Zhou discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory (UE performs sidelink communication, [0118]), the one or more processors configured to:
receive configuration information associated with a dedicated resource pool for sidelink communications in a sidelink network (LTE V2X system includes two modes in term of resource allocation: a resource allocation mode based on base station scheduling (Mode 3) and a resource allocation mode self-selected by the UE (Mode 4). Both modes are performed based on sub-channels defined in the sidelink system, and the base station schedules or the UE autonomously selects several control and/or data sub-channels for sidelink transmission; [0004].
In the current LTE V2X, all resources that can be used by the sidelink communication system are configured by the concept of the resource pool; [0073]), 
wherein the dedicated resource pool includes a first group of resources dedicated for communication of sidelink control information and a second group of resources for communicating data via the sidelink network (the resources used by each UE to transmit the sidelink data information and the control information are located in the V2X resource pool. The V2X resource pool may be configured to transmit PSCCH and PSSCH on adjacent frequency domain resources or non-adjacent frequency domain resources. the set of control channel resources in all V2X sub-channels is referred to as a PSCCH resource pool, and the set of data channel resources in all V2X sub-channels is referred to as a PSSCH resource pool; [0073].
When resource scheduling or resource selection is performed in NR V2X, similarly to LTE, it may use a similar mechanism to divide the V2X resource pool into several PSCCH sub-channels and PSSCH sub-channels; [0078]); and
transmit or receive the sidelink control information in the sidelink network utilizing one or more resources included in the first group of resources (transmitting control information can fully utilize the control channel resources for transmitting the SCI in the V2X resource pool; [0157]).

Regarding claim 2, Zhou discloses wherein the one or more processors, when transmitting the sidelink control information, are configured to transmit the sidelink control information via a sidelink-downlink communication to another UE (when the UE selects at least two PSCCH resources for transmission, at least two PSCCH resources correspond to at least two PSCCH candidates, and the UE may determine at least one PSCCH candidate for transmission in at least two PSCCH candidates; [0116]).

Regarding claim 3, Zhou discloses wherein the one or more processors, when receiving the sidelink control information, are configured to receive the sidelink control information via a sidelink-uplink communication from another UE (receiving first sidelink control information (SCI) on a physical sidelink control channel (PSCCH) resource; [0234]).

Regarding claim 4, Zhou discloses wherein the first group of resources includes a resource block associated with a subchannel of a shared resource pool associated with a physical shared sidelink channel (for a specific control message and a data message associated therewith, the PSCCH resource and the PSSCH resource used by the specific control message and the data message have several possible multiplexing modes as shown in FIG. 4: Option 1: the PSCCH and its associated PSSCH are transmitted on non-overlapped time domain resources, including Option 1A and Option 1B: Option 1A: the frequency domain resources used for the PSCCH and the PSSCH associated therewith are the same; Option 1B: the frequency domain resources used for the PSCCH and the PSSCH associated therewith are different; [0074-0075]).

Regarding claim 5, Zhou discloses wherein the first group of resources is associated with one or more symbols in a time domain and with one or more resource blocks or resource elements in a frequency domain (the size of one PSCCH sub-channel is M resource blocks (RBs) in the frequency domain and L symbols in the time domain; [0019]).

Regarding claim 6, Zhou disclose wherein the first group of resources supports repetition or aggregation of the sidelink control information (For a case that the UE determines that multiple PSCCH candidates are used for transmitting the PSCCH, in a possible implementation manner, the UE transmits one complete PSCCH on each PSCCH candidate, and the transmission on multiple PSCCHs is referred to as a repetition of the PSCCH. Multiple repetitions of the PSCCH may be included in one sidelink transmission; [0124]).


Regarding claim 14, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 16, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 17, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 18, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 6.
Regarding claim 27, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 28, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 29, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 30, the claim is interpreted and rejected for the reasons cited in claim 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Lee et al. (US 20210297221).

Regarding claim 7, Zhou does not expressly disclose wherein the first group of resources supports utilization of one or more resource blocks included in the first group of resources based at least in part on a payload size associated with the sidelink control information.
In an analogous art, Lee discloses wherein the first group of resources supports utilization of one or more resource blocks included in the first group of resources based at least in part on a payload size associated with the sidelink control information (size of the PSCCH may be configurable by the gNB, may be fixed for all cases, may be dependent on the SCI format, or may be selected by the transmitting WTRU. The size of the PSCCH may gauged by the number of CCEs forming a PSCCH or a PSCCH candidate.  WTRU may determine the size of a PSCCH based on the SCI format or restrict the size of the PSCCH to a smaller subset. For example, all of the PSCCH(s) associated with SCI format 1 may have the size of 4 CCEs. PSCCH candidates inside the allocated resource pool may have different sizes, or aggregation levels, and the sidelink transmitting WTRU may decide which aggregation level to be used; [0181-0184]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Lee in the system of Zhou in order to enable sidelink communication efficiency by multiplexing one or more sidelink control channels with one or more Uu control channels (Lee; [0090]).

Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 7.

Claims 8, 10, 13, 21, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Yang et al. (US 20210176747).

Regarding claim 8, Zhou does not expressly disclose transmit a slot format indication to another UE, the slot format indication indicating whether a given slot is configured for transmitting sidelink-downlink communication to the other UE or for receiving sidelink-uplink communication from the other UE.
In an analogous art, Yang discloses transmit a slot format indication to another UE, the slot format indication indicating whether a given slot is configured for transmitting sidelink-downlink communication to the other UE or for receiving sidelink-uplink communication from the other UE (UE determines according to the trigger indication information that a symbol, which corresponds to a third symbol type indicated in the sidelink trigger slot format indication (SFI) and is contained in the sidelink resource pool, is an available or unavailable sidelink resource; where the third symbol type is predefined by the system or configured by the network side, and the third symbol type is any one of the DL symbol, the UL symbol or the flexible symbol; [0154]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Yang in the system of Zhou in order to improve sidelink resource pool allocation efficiency and improve fineness of network side resource management control (Yang; [0177]).

Regarding claim 10, Zhou does not expressly disclose wherein the one or more processors are further configured to: transmit a slot format indication to another UE, one or more bits included in the slot format indication indicating whether one or more slots are configured for transmitting sidelink-downlink communication or for receiving sidelink-uplink communication.
In an analogous art, Yang discloses wherein the one or more processors are further configured to: transmit a slot format indication to another UE, one or more bits included in the slot format indication indicating whether one or more slots are configured for transmitting sidelink-downlink communication or for receiving sidelink-uplink communication (UE obtains the indication information, such as a sidelink slot index list, a sidelink SFI, sidelink RBs, about the resources used for the sidelink communication from the received SI. determine according to the slot index indicated in the resource configuration that the time domain resources of the sidelink resource pool are at least one time domain symbol in a slot corresponding to the slot index within the resource indication period; or determine according to the bitmap indicated in the resource configuration that the time domain resources of the sidelink resource pool are at least one time domain symbol in a corresponding slot indicated by a valid bit of the bitmap within the resource indication period; [0173, 0210]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Yang in the system of Zhou in order to improve sidelink resource pool allocation efficiency and improve fineness of network side resource management control (Yang; [0177]).

Regarding claim 13, Zhou does not expressly disclose transmit a slot format indication to another UE, one or more bit fields included in the slot format indication indicating a periodicity associated with a communication configuration of a slot, the transmitting the slot format indication comprising periodically transmitting the slot format indication.
In an analogous art, Yang discloses transmit a slot format indication to another UE, one or more bit fields included in the slot format indication indicating a periodicity associated with a communication configuration of a slot, the transmitting the slot format indication comprising periodically transmitting the slot format indication (A slot index of slot(s) used for sidelink communication within a resource indication period T is indicated; where the time domain resources of a sidelink resource pool are at least one time domain symbol in a slot corresponding to the indicated slot index; or at least one slot within the resource indication period T is indicated by using a bitmap, where a valid bit of the bitmap represents a corresponding slot, at least one time domain symbol in the corresponding slot is used as the time domain resources of the sidelink resource pool. Alternatively, the resource indication period T may be: the period of a configuration of a cell common resource indicated by the base station, which represents a time domain resource configuration period of a cellular communication cell, alternatively, the resource indication period T may also be a period of the sidelink resource pool, or be a dedicated configuration period for configuring the sidelink resource pool, which represents a repetition time interval of the configuration the sidelink resource pool; [0062-0064]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Yang in the system of Zhou in order to improve sidelink resource pool allocation efficiency and improve fineness of network side resource management control (Yang; [0177]).

Regarding claim 21, the claim is interpreted and rejected for the reasons cited in claim 8.
Regarding claim 23, the claim is interpreted and rejected for the reasons cited in claim 10.
Regarding claim 26, the claim is interpreted and rejected for the reasons cited in claim 13.

Claims 9, 12, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Zhang et al. (US 20210168574).

Regarding claim 9, Zhou does not expressly disclose transmit a slot format indication via a physical sidelink feedback channel, the slot format indication indicating whether a given slot is configured for transmitting sidelink-downlink communication or for receiving sidelink-uplink communication.
In an analogous art, Zhang discloses transmit a slot format indication via a physical sidelink feedback channel, the slot format indication indicating whether a given slot is configured for transmitting sidelink-downlink communication or for receiving sidelink-uplink communication (UE can directly find the PSCCH, PSSCH and PSFCH time-frequency resource (e.g. for discovery message) when it successfully decodes the SL SS/PBCH MIB. For instance, the time resource (slot) mapping formats for PSCCH, PSSCH and PSFCH may be based on a pre-defined table (e.g., Table 12 below). The actual slot format can be indicated by the slot format indicator in the contents of commonPSSCH-Config/SL-Resource-Config information broadcast in the SL MIB. This is a useful case when out of coverage V2X UEs that have synchronized to SL SSB (transmitted by a in coverage V2X UE) for the first time can figure out sidelink resource configuration to use. The sidelink resource can be based on a shared carrier which sidelink resource is shared with a Uu uplink resource. As shown in Table, 12 below, ‘D’ presents the available symbols for sidelink data channel, i.e., PSSCH transmission and reception, ‘C’ presents the available control channel, i.e., PSCCH, ‘G’ presents the GAP symbol, ‘X’ means the symbols are not used for any sidelink transmission and ‘F’ presents the feedback channel. i.e., PSFCH; [0278]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Zhang in the system of Zhou in order to make network architectures flexible and scalable enough to efficiently support a wider range of use cases need when each use case has its own specific set of performance, scalability, and availability requirements (Zhang; [0119]).

Regarding claim 12, Zhou does not expressly transmit a slot format indication via sidelink control information, the slot format indication indicating whether a given slot is configured for transmitting sidelink-downlink communication or for receiving sidelink-uplink communication.
In an analogous art, Zhang discloses transmit a slot format indication via sidelink control information, the slot format indication indicating whether a given slot is configured for transmitting sidelink-downlink communication or for receiving sidelink-uplink communication (UE can directly find the PSCCH, PSSCH and PSFCH time-frequency resource (e.g. for discovery message) when it successfully decodes the SL SS/PBCH MIB. For instance, the time resource (slot) mapping formats for PSCCH, PSSCH and PSFCH may be based on a pre-defined table (e.g., Table 12 below). The actual slot format can be indicated by the slot format indicator in the contents of commonPSSCH-Config/SL-Resource-Config information broadcast in the SL MIB. This is a useful case when out of coverage V2X UEs that have synchronized to SL SSB (transmitted by a in coverage V2X UE) for the first time can figure out sidelink resource configuration to use. The sidelink resource can be based on a shared carrier which sidelink resource is shared with a Uu uplink resource. As shown in Table, 12 below, ‘D’ presents the available symbols for sidelink data channel, i.e., PSSCH transmission and reception, ‘C’ presents the available control channel, i.e., PSCCH, ‘G’ presents the GAP symbol, ‘X’ means the symbols are not used for any sidelink transmission and ‘F’ presents the feedback channel. i.e., PSFCH; [0278]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Zhang in the system of Zhou in order to make network architectures flexible and scalable enough to efficiently support a wider range of use cases need when each use case has its own specific set of performance, scalability, and availability requirements (Zhang; [0119]).

Regarding claim 22, the claim is interpreted and rejected for the reasons cited in claim 9.
Regarding claim 25, the claim is interpreted and rejected for the reasons cited in claim 12.

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Lili et al. (US 20210329650).

Regarding claim 11, Zhou does not expressly disclose transmit a group-common slot format indication to a plurality of UEs, the slot format indication including a plurality of respective bits, associated with the plurality of UEs, for indicating whether a given slot is configured for transmitting sidelink-downlink communication or for receiving sidelink-uplink communication.
In an analogous art, Lili discloses transmit a group-common slot format indication to a plurality of UEs, the slot format indication including a plurality of respective bits, associated with the plurality of UEs, for indicating whether a given slot is configured for transmitting sidelink-downlink communication or for receiving sidelink-uplink communication (DCI format identifier, where the DCI format identifier may occupy one or more bits; and (2) SFI information of the terminal device group #1, SFI information of the terminal device group #2, . . . , and SFI information of the terminal device group #N1. The SFI information of the terminal device group #1 is transmission resource indication information of all terminal devices in the terminal device group #1. For example, the first indication information is slot format indicator information of terminal devices in the N1 terminal device groups, and the terminal devices in the terminal device groups perform sidelink communication. In this case, the first indication information may be referred to as sidelink communications slot format indicator (sidelink slot format indicator, SL-SFI) information; [0198-0201]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Lili in the system of Zhou in order to improve the efficiency of network device deployment and operation, and increase the spectrum efficiency  (Lili; [0102]).

Regarding claim 24, the claim is interpreted and rejected for the reasons cited in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshioka et al. (US 20220014338), “COMMUNICATION APPARATUS AND CHANNEL STATE INFORMATION MEASURING METHOD.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413